NO. 12-15-00306-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN RE:                                             §

JUAN ENRIQUEZ,                                     §       ORIGINAL PROCEEDING

RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Juan Enriquez seeks a writ of mandamus directing the trial court to set an evidentiary
hearing on two motions to allow Enriquez to establish the date he received notice or acquired
actual knowledge of the trial court’s dismissal order. Texas Civil Practice and Remedies Code
Chapter 14 applies to this proceeding. We dismiss the proceeding as frivolous.


                                INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a trial court or in an appellate court, in which an affidavit of indigence is also filed.
TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2015).                    This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original proceeding such as
this one in an appellate court just as when they file an action in a trial court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2015). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2015). The
filings required under Chapter 14 are “an essential part of the process by which courts review
inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         The failure to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement can result in dismissal without notice or
hearing. See, e.g., Amir–Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–Dallas 2008, no
pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana 2003, no pet.).
Further, when an inmate fails to comply with the requirement for the affidavit or declaration of
previous filings, the trial court may assume that the current action is substantially similar to one
previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of Criminal Justice–
Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.] 1998, pet. denied).
We conclude that this caselaw interpreting the Chapter 14 requirements as they apply to actions
filed in trial courts now applies to actions filed in appellate courts. See Douglas v. Turner, 441
S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.); see also TEX. CIV. PRAC. & REM. CODE ANN.
§ 14.002.
         In this original proceeding, Enriquez did not file an affidavit or declaration of previous
filings accompanied by an inmate trust account statement showing the balance for the six months
preceding the date the proceeding was filed. Because the requirements of Chapter 14 now apply
to inmate proceedings in the courts of appeals, caselaw permits us to dismiss Enriquez’s original
proceeding without notice.


                                                   DISPOSITION
         Because Enriquez did not file an affidavit or declaration of previous filings, we dismiss
this original proceeding as frivolous. See Bell, 62 S.W.2d at 158.



Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 30, 2015


                                        NO. 12-15-00306-CV


                                    JUAN ENRIQUEZ,
                                         Relator
                                           V.
                              HON. BASCOM W. BENTLEY, III,
                                       Respondent


                               Appeal from the 369th District Court
                      of Anderson County, Texas (Tr.Ct.No. XXX-XX-XXXX)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by JUAN ENRIQUEZ, who is the relator in Cause No. XXX-XX-XXXX pending on the docket of
the 369th Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on December 16, 2015, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DISMISSED AS FRIVOLOUS.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.